Citation Nr: 1626794	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for burn scars of the hands and face.

2.  Entitlement to service connection for Agent Orange exposure.

3.  Entitlement to service connection for arthritis, bilateral shoulder and knee.  

4.  Entitlement to service connection for residuals of a spinal injury, to include degenerative changes of the lumbar spine.  

5.  Entitlement to service connection for residuals of a left foot injury.

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as a result of Agent Orange exposure..

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of Agent Orange exposure..  

8.  Entitlement to service connection for dermatitis, to include as a result of Agent Orange exposure.  

9.  Entitlement to nonservice connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Review of the record shows that the matters of service connection for residuals of a spinal injury and degenerative changes of the lumbar spine were adjudicated as separate claims.  However, as residuals of a spinal injury may encompass degenerative changes of the lumbar spine, the matter has been recharacterized as a single issue, as shown above.  

The issue of entitlement to service connection for burn scars of the hands and face was previously characterized as an application to reopen; however, since the claim was last decided in May 1984, additional relevant service records have been associated with the Veteran's claims folder that were not previously considered.  Accordingly, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the claim on the merits without regard to whether new and material evidence has been submitted.  See 38 C.F.R. § 3.156(c) (2015). 

A claim for entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in the June 2016 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not currently have jurisdiction over the issue of TDIU and refers this matter to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms per 38 C.F.R. §§ 3.150(a), 3.155.  See 38 C.F.R. § 19.9(b).

The matter of service connection for Agent Orange exposure is denied herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Agent Orange exposure, in and of itself, is not a disability subject to service connection.


CONCLUSION OF LAW

Service connection for Agent Orange exposure is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Notably, the Veteran has argued that the VA duty to assist in substantiating his service connection claims has not been met because he has not been afforded examinations in connection with these claims.  The Board has considered whether an examination is necessary as to the claim of service connection for Agent Orange exposure (other than impaired breathing, dermatitis and IBS as a result of exposure to Agent Orange).  Absent evidence suggesting that the Veteran has a diagnosis of a disability due to Agent Orange exposure (other than impaired breathing, dermatitis and IBS), an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  As noted above, the remaining service connection claims, including impaired breathing, dermatitis and IBS, are addressed in the remand.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The Veteran filed a claim for service connection for Agent Orange exposure in connection with his military service in Vietnam.  See July 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension (Application).  He did not specify what disabilities he was claiming were caused by such exposure.  [Notably, in a subsequent, September 2009 Application, the Veteran also specifically claimed service connection for impaired breathing, dermatitis and IBS as a result of Agent Orange exposure.  These claims are addressed in the Remand below.]

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Veteran had confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

However, without medical evidence of a current disability (other than impaired breathing, dermatitis and IBS), his claim for service connection for Agent Orange exposure must fail.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In considering the Veteran's claim, the Board has carefully reviewed his STRs and postservice treatment records, and notes that such records are silent as to complaints or findings suggesting a diagnosis related to exposure to Agent Orange (other than impaired breathing, dermatitis and IBS).  Thus, the Board must rely on the veteran to identify his claimed disabilities (and the only disabilities he has identified are impaired breathing, dermatitis and IBS, which are addressed in the below remand).  

Without evidence of a current disability (other than impaired breathing, dermatitis and IBS) related to exposure to Agent Orange, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for Agent Orange exposure.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Agent Orange exposure (other than impaired breathing, dermatitis and IBS claimed as due to Agent Orange exposure) is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

The evidence of record at the time of the May 1984 rating decision that denied service connection for burn scars of the hands and face included the Veteran's service entrance examination report (it is noted that VA was unable to obtain the remaining service treatment records (STRs)) and 1984 VA treatment records.  The claim was denied at that time because there was no evidence of burns to the hands and face in service.  

Official service department records, specifically service personnel records, added to the record since that decision include an August 1969 Statement of Medical Examination and Duty Status and a September 1969 Clinical Record Cover Sheet notes that an artillery simulator exploded in the Veteran's hand, resulting in 2nd degree burns to his hands and face.  Post service treatment records show treatment for the skin on his hands splitting due to dryness and his competent assertions of having residual scars and skin problems (cracking, splitting and bleeding) as well as stiffness in his hands and wrist.  See July 30, 2014 and January 28, 2016 VA Form 21-4138, Statement in Support of Claim.  

The Veteran also claims that his gastrointestinal (IBS) and breathing (COPD) problems and joint symptoms began in service and have persisted and a pre-enlistment left foot injury was aggravated as a result of his active duty service.  See July 2009 Application and August 2009 VA Form 21-4138, Statement in Support of Claim.  Alternatively, he claims that his skin (dermatitis), IBS and COPD are a result of Agent Orange exposure during his active duty service in Vietnam.  See September 2009 Application.

Notably, on May 1968 pre-induction examination, the Veteran's abdomen and viscera, genito-urinary system, feet and lower extremities were clinically normal.  The Veteran reported a history of stomach trouble, trick or locked knee and foot trouble; however, no pertinent defects or diagnoses were noted.  

Regarding Agent Orange exposure, as noted above, the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(6)(iii).  

The Veteran has not been afforded VA examinations in connection with his service connection claims, including impaired breathing, dermatitis and IBS as a result of Agent Orange exposure.  Given his allegations and presumed Agent Orange exposure, the "low threshold" standard as to when a VA examination to secure a medical nexus opinion is necessary is met.  See McLendon, 20 Vet. App. at 79.

Review of the record suggests that the Veteran has been incarcerated throughout the appeal period and has been in receipt of ongoing treatment with the department of corrections for his claimed disabilities.  On remand, updated records from the department of corrections should be obtained.  

Finally, the claim for nonservice connected pension is inextricably intertwined with the other claims on appeal, as the determinations as to such claims could materially affect the outcome of the nonservice connected pension claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the appeal for nonservice connected pension must be deferred pending resolution of the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, take all appropriate action to obtain copies of the Veteran's updated clinical records from the department of corrections.

2.  After completion of the foregoing, take all appropriate action (with consideration that the Veteran may still be incarcerated) to schedule the Veteran for a VA examination to determine the current nature and likely etiology of his skin (hand and face burn scars and dermatitis), joint (shoulders, lumbar spine, knees and left foot), gastrointestinal (IBS) and respiratory (COPD) disorders.  The claims folder should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should address the following: 

(a)  Specifically identify all diagnosed skin (hand and face burn scars and dermatitis), shoulder, lumbar spine, knee, left foot, gastrointestinal (IBS) and respiratory (COPD) disorders.

(b)  For each currently diagnosed skin, shoulder, lumbar spine, knee, left foot, gastrointestinal, and/or respiratory disorder, it is at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service?  The response to this question should also include an opinion as to whether any diagnosed gastrointestinal, skin and/or respiratory disorder is the result of exposure to Agent Orange.  

(c)  Is it at least as likely as not that the Veteran's lumbar spine degenerative changes was present within the one-year period immediately following his discharge from service in October 1970, and, if so, to what degree was any such disease manifested?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's May 1968 pre-induction examination report, his reports of continuous/recurring symptoms since service/injury therein and his postservice medical records from the department of corrections.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, review the record and readjudicate the claims, including entitlement to nonservice connected pension.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


